Title: To Alexander Hamilton from Richard Hunewell, 8 May 1800
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir
            Cantonment at Oxford May 8. 1800
          
          I am extreemly happy—in an opportunity to inclose you Capt. Jordan & Lieut. Soper’s request for a discharge from the Service of the United States
          I have heretofore stated to you Sir, the characters of these gentlemen; & now most cordially approve the application, & recommend that they may be discharged as soon as is consistant with your pleasure—
          I have the honor to be with great respect Sir your most Obed: Sert.
          
            Richd. Hunewell Lt. Col: Comt.
            15th Regt. Infantry
          
          Alexander Hamilton Esqr. Major Genl. & Inspector Genl. of the Army of the United States New York—
        